Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment(s) and remarks received on August 3, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 10-13, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHELTON, IV et al. (US 8,393,514).
In reference to claims 1, 6, 7, 10, 16 and 17, SHELTON, IV et al. discloses surgical stapling device 10 comprising an elongated body 40 having a proximal end coupled to a handle assembly 100 and a distal end supporting a tool assembly 12, the tool assembly 12 comprising: an anvil 20 having a first tissue engaging surface; and a cartridge assembly including a cartridge channel 14 and a staple cartridge 30, the staple cartridge 30 having a staples 32 within openings (figure 1A; see DIAGRAM I below) defined in a pliable1 second tissue engaging surface 36 of film over-molded onto a body 31, the body 31 received within the cartridge channel 14; wherein the second tissue engaging surface 36 is formed of a compliant material (i.e. foam) that defines the openings.

    PNG
    media_image1.png
    429
    441
    media_image1.png
    Greyscale

DIAGRAM I
	Regarding claims 2, 3, 8, 12, 13 and 18, column 16 lines 33-56 and figures 1A-1C of SHELTON, IV discloses the second tissue engaging surface 36 of compliant material secured to a layer 18 of the body 31 such that the compliant material is integral with the body 31 of the cartridge assembly to allow the second tissue engaging surface to adapt to localized tissue (figure 1D; see DIAGRAM II below).

    PNG
    media_image2.png
    442
    711
    media_image2.png
    Greyscale

DIAGRAM II
	With respect to claims 10 and 20, figures 29 and 30 of SHELTON, IV et al. discloses the first tissue engaging surface of the anvil 20 formed of a compliant material that is flexed into engagement with tissue supported against the second tissue engaging surface of the compliant cartridge body (column 30 lines 7-14).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SHELTON, IV et al. (US 8,393,514) in view of SHELTON, IV et al. (US 2016/0278774).
In reference to claims 4, 5, 14 and 15, SHELTON,IV et al. (‘514) discloses a tool assembly embodiment comprising a cartridge body including a compliant material tissue contact surface having openings as recited in the rejection of claims 3 and 13 above, wherein the compliant material is secured to the cartridge body by over-molding or integral formation.  SHELTON, IV et al. (‘514) does not disclose securing the compliant material to the cartridge body by painting or evaporating the compliant material thereon.
 SHELTON, IV et al. (‘774) teaches a tool assembly comprising a cartridge body 70 having a compliant material 100 painted onto the cartridge body (paragraph 173).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the cartridge body of SHELTON, IV et al. (‘514)  to include securing the compliant material  to the cartridge body by painting or heated (evaporation), since paragraph 173 of SHELTON, IV et al. supports the knowledge in the art to secure a compliant material to a cartridge body with the technique of painting as opposed to adhesive; such that, the selection of either technique would be equally sufficient to secure the cartridge body components to one another without compromising the compliancy of the material(s).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SHELTON, IV et al. (US 8,393,514).
Regarding claims 9 and 19, SHELTON, IV et al. discloses a tool assembly as required in claim 8, wherein the thickness/height of the compliant material varies as the compliant material is compressed; but, does not disclose the specific dimensions of the compliant material.  Considering the compliant material of SHELTON, IV et al. is formed from a foam as claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the cartridge as a thickness in the claimed range of .1 inches to about 1.5 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.2  

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



September 10, 2022


    
        
            
    

    
        1 Polydioxanone-a known pliable material
        2 In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 198C).